Exhibit 10.1
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO
U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
TO:
GENESIS BIOPHARMA, INC.

 
(FORMERLY FREIGHT MANAGEMENT CORP.)

 
Purchase of Common Stock
 
1.             SUBSCRIPTION
 
1.1           The undersigned (the “Subscriber”) hereby irrevocably subscribes
for and agrees to purchase ________________ shares of common stock (the
“Shares”) of Genesis Biopharma, Inc., a Nevada corporation (the “Company”), at a
subscription price of $1.00 per Share, for a total purchase price of
US$___________ (the “Subscription Proceeds”), which is tendered herewith, on the
basis of the representations and warranties and subject to the terms and
conditions set forth herein (such subscription and agreement to purchase being
the “Subscription”).
 
1.2           The Subscription may be rejected in whole or in part by the
Company, in its sole and absolute discretion for any cause or for no
cause.  Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company.
 
1.3           Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.
 
1.4           The Subscriber acknowledges that the offering of Shares
contemplated hereby is part of a private placement by the Company of up to an
aggregate subscription level of $1,100,000 (the “Offering”).  Notwithstanding
the foregoing, the Company reserves the right to increase the subscription
level.
 
2.             PAYMENT
 
2.1           The Subscription Proceeds must accompany this Subscription and
shall be wired directly to the Company in accordance with the wire instructions
attached hereto as Schedule A.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           In the event that this Subscription Agreement is not accepted by
the Company for whatever reason within 30 days of the delivery of an executed
Subscription Agreement by the Subscriber, this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be returned to the Subscriber at the address of the Subscriber as set forth
in this Subscription Agreement.
 
3.             DOCUMENTS REQUIRED FROM SUBSCRIBER
 
3.1           The Subscriber must complete, sign and return to the Company or
its legal counsel, as directed by the Company, an executed copy of this
Subscription Agreement.
 
3.2           The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as the Company may require to comply with applicable
securities laws or any regulatory authorities.
 
4.             CLOSING
 
4.1           Closing of the offering of the Shares (the “Closing”) shall occur
on or before October 29th, 2010, or on such other date as may be determined by
the Company (the “Closing Date”), and may occur in multiple closings as the
Company may determine.
 
5.             REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER
 
5.1           The Subscriber hereby makes the following representations and
warranties to the Company:
 
 
(a)
The Subscriber understands that the Shares have not been registered under the
Securities Act, or any state securities laws, in reliance upon exemptions from
regulation for non-public offerings.  The Subscriber understands that the Shares
or any interest therein may not be, and agrees that the Shares or any interest
therein will not be, resold or otherwise disposed of by the undersigned unless
the Shares are subsequently registered under the Securities Act and under
appropriate state securities laws or unless the Company receives an opinion of
counsel satisfactory to it that an exemption from registration is available;

 
 
(b)
The Subscriber is acquiring the Shares for investment for its own account, not
as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof, and that such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the
same.  The Subscriber further represents that it does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant participation to such person or entity or to any third person
or entity with respect to any of the Shares;

 
 
(c)
The Subscriber, or its purchaser representative, within the meaning of
Regulation D, Rule 501(h), promulgated by the Securities and Exchange Commission
(its “Purchaser Representative”), has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company and acknowledges that the Subscriber or its Purchaser
Representative, can protect its own interests.  The Subscriber or its Purchaser
Representative has such knowledge and experience in financial and business
matters so that the Subscriber or its Purchaser Representative is capable of
evaluating the merits and risks of its investment in the Company;

 
 
(d)
The Subscriber understands and acknowledges that an investment in the Company is
highly speculative and involves substantial risks.  The Subscriber can bear the
economic risk of the Subscriber’s investment and is able, without impairing the
Subscriber’s financial condition, to hold the Shares for an indefinite period of
time and to suffer a complete loss of such Investor’s investment;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
The Subscriber has had an opportunity to ask questions of, and receive answers
from, the officers of the Company concerning the Subscription Agreement, the
exhibits and schedules attached hereto and thereto and the transactions
contemplated by the Subscription Agreement, as well as the Company’s business,
management and financial affairs, which questions were answered to its
satisfaction.  The Subscriber believes that it has received all the information
such Investor considers necessary or appropriate for deciding whether to
purchase the Shares.  The Subscriber understands that such discussions, as well
as any information issued by the Company, were intended to describe certain
aspects of the Company’s business and prospects, but were not necessarily a
thorough or exhaustive description.  The Subscriber acknowledges that any
business plans prepared by the Company have been, and continue to be, subject to
change and that any projections included in such business plans or otherwise are
necessarily speculative in nature, and it can be expected that some or all of
the assumptions underlying the projections will not materialize or will vary
significantly from actual results.  The Subscriber also acknowledges that it is
relying solely on its own counsel and not on any statements or representations
of the Company or its agents for legal advice with respect to this investment;

 
 
(f)
The Subscriber is an “accredited investor” within the meaning of Regulation D,
Rule 501(a), promulgated by the Securities and Exchange Commission under the
Securities Act and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.;

 
 
(g)
The residency of the Subscriber (or, in the case of a partnership or
corporation, such entity’s principal place of business) is correctly set forth
on the Subscriber’s signature page to this Subscription Agreement;

 
 
(h)
The Subscriber has all requisite power and authority to execute and deliver the
Subscription Agreement, to purchase the Shares hereunder and to carry out and
perform its obligations under the terms of the Subscription Agreement.  All
action on the part of the Subscriber necessary for the authorization, execution,
delivery and performance of the Subscription Agreement, and the performance of
all of the Subscriber’s obligations under the Subscription Agreement, has been
taken or will be taken prior to the Closing;

 
 
(i)
The Agreement, when executed and delivered by the Subscriber, will constitute
valid and legally binding obligations of the Subscriber, enforceable in
accordance with their terms except: (i) to the extent that any indemnification
provisions contained herein may be limited by applicable law and principles of
public policy, (ii) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (iii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity;

 
 
(j)
No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Subscriber in connection with the execution and
delivery of the Subscription Agreement by the Subscriber or the performance of
the Subscriber’s obligations hereunder;

 
 
(k)
The Subscriber has reviewed with its own tax advisors the U.S. federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by the Subscription Agreement.  With respect to such matters, the
Subscriber relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.  The
Subscriber understands that it (and not the Company) shall be responsible for
its own tax liability that may arise as a result of this investment or the
transactions contemplated by the Subscription Agreement;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(l)
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 
 
(m)
The Subscriber has been informed of and understands the following:

 
 
(i)
There are substantial restrictions on the transferability of the Shares;

 
 
(ii)
No federal or state agency has made any finding or determination as to the
fairness for public investment, nor any recommendation nor endorsement, of the
Shares;

 
 
(n)
None of the following information has ever been represented, guaranteed, or
warranted to the Subscriber, expressly or by implication by any broker, the
Company, or agent or employee of the foregoing, or by any other person:

 
 
(i)
The approximate or exact length of time that the Subscriber will be required to
remain a holder of the Shares;

 
 
(ii)
The amount of consideration, profit, or loss to be realized, if any, as a result
of an investment in the Company;

 
 
(iii)
That the past performance or experience of the Company, its officers, directors,
associates, agents, affiliates, or employees or any other person will in any way
indicate or predict economic results in connection with the plan of operations
of the Company or the return on the investment;

 
 
(o)
The Subscriber has not distributed any information relating to this investment
to anyone other than his purchaser representative, if any, and no other person
except such personal representative and the Subscriber  has used this
information;

 
5.2           Each Subscriber who is a Non-U.S. person (as defined herein)
hereby represents and warrants to the Company as follows:
 
 
(a)
This Agreement is made by the Company with such Subscriber who is a Non-U.S.
person in reliance upon such Non-U.S. person’s representations, warranties and
covenants made in this Section 5.2;

 
 
(b)
Such Non-U.S. person has been advised and acknowledges that:

 
 
(i)
the Shares have not been registered under the Securities Act, the securities
laws of any state of the United States or the securities laws of any other
country;

 
 
(ii)
in issuing and selling the Shares to such Non-U.S. person pursuant hereto, the
Company is relying upon the “safe harbor” provided by Regulation S and/or on
Section 4(2) under the Securities Act;

 
 
 

--------------------------------------------------------------------------------

 

 
(iii)
it is a condition to the availability of the Regulation S “safe harbor” that the
Shares not be offered or sold in the United States or to a U.S. person until the
expiration of a period of one year following the Closing Date; notwithstanding
the foregoing, prior to the expiration of one year after the Closing (the
“Restricted Period”), the Shares may be offered and sold by the holder thereof
only if such offer and sale is made in compliance with the terms of this
Agreement and either:  (A) if the offer or sale is within the United States or
to or for the account of a U.S. person (as such terms are defined in Regulation
S), the securities are offered and sold pursuant to an effective registration
statement or pursuant to Rule 144 under the Securities Act or pursuant to an
exemption from the registration requirements of the Securities Act; or (B) the
offer and sale is outside the United States and to other than a U.S. person;

 
 
(iv)
As used herein, the term “United States” means and includes the United States of
America, its territories and possessions, any State of the United States, and
the District of Columbia, and the term “U.S. person” (as defined in Regulation
S) means:

 
 
A.
a natural person resident in the United States;

 
 
B.
any partnership or corporation organized or incorporated under the laws of the
United States;

 
 
C.
any estate of which any executor or administrator is a U.S. person;

 
 
D.
any trust of which any trustee is a U.S. person;

 
 
E.
any agency or branch of a foreign entity located in the United States;

 
 
F.
any nondiscretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
 
G.
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated and (if an
individual) resident in the United States; and

 
 
H.
a corporation or partnership organized under the laws of any foreign
jurisdiction and formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under the Securities Act) who are not natural persons, estates or
trusts.

 
As used herein, the term “Non-U.S. person” means any person who is not a U.S.
person or is deemed not to be a U.S. person under Rule 902(k)(2) of the
Securities Act.
 
 
(c)
Such Non-U.S. person agrees that with respect to the Shares until the expiration
of the Restricted Period:

 
 
(i)
such Non-U.S. person, its agents or its representatives have not and will not
solicit offers to buy, offer for sale or sell any of the Shares or any
beneficial interest therein in the United States or to or for the account of a
U.S. person during the Restricted Period; notwithstanding the foregoing, prior
to the expiration of the Restricted Period, the Shares may be offered and sold
by the holder thereof only if such offer and sale is made in compliance with the
terms of this Agreement and either:  (A) if the offer or sale is within the
United States or to or for the account of a U.S. person (as such terms are
defined in Regulation S), the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from the registration requirements of the
Securities Act; or (B) the offer and sale is outside the United States and to
other than a U.S. person; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
such Non-U.S. person shall not engage in hedging transactions with regard to the
Shares unless in compliance with the Securities Act.

 
The foregoing restrictions are binding upon subsequent transferees of the
Shares, except for transferees pursuant to an effective registration
statement.  Such Non-U.S. person agrees that after the Restricted Period, the
Shares may be offered or sold within the United States or to or for the account
of a U.S. person only pursuant to applicable securities laws.
 
 
(d)
Such Non-U.S. person has not engaged, nor is it aware that any party has
engaged, and such Non-U.S. person will not engage or cause any third party to
engage, in any directed selling efforts (as such term is defined in Regulation
S) in the United States with respect to the Shares.

 
 
(e)
Such Non-U.S. person:  (i) is domiciled and has its principal place of business
outside the United States; (ii) certifies it is not a U.S. person and is not
acquiring the Shares for the account or benefit of any U.S. person; and (iii) at
the time of the Closing Date, the Non-U.S. person or persons acting on Non-U.S.
person’s behalf in connection therewith will be located outside the United
States.

 
 
(f)
At the time of offering to such Non-U.S. person and communication of such
Non-U.S. person’s order to purchase the Shares and at the time of such Non-U.S.
Person’s execution of this Agreement, the Non-U.S. person or persons acting on
Non-U.S. person’s behalf in connection therewith were located outside the United
States.

 
 
(g)
Such Non-U.S. person is not a “distributor” (as defined in Regulation S) or a
“dealer” (as defined in the Securities Act).

 
 
(h)
Such Non-U.S. person acknowledges that the Company shall make a notation in its
stock books regarding the restrictions on transfer set forth in this Section 5.2
and shall transfer such shares on the books of the Company only to the extent
consistent therewith.

 
 
(i)
If the Subscriber is not a United States person, such Subscriber hereby
represents that such Subscriber is satisfied as to the full observance of the
laws of such Subscriber’s jurisdiction in connection with any invitation to
subscribe for the Shares, including (i) the legal requirements within such
Subscriber’s jurisdiction for the purchase of Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of such securities.  Such Subscriber’s subscription and payment
for, and such Subscriber’s continued beneficial ownership of, the Shares, will
not violate any applicable securities or other laws of such Subscriber’s
jurisdiction.

 
6.             REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY
 
6.1           The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Shares and
will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
7.             LEGENDING OF SUBJECT SHARES
 
7.1           The Subscriber hereby acknowledges that a legend may be placed on
the certificates representing any of the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.
 
7.2           The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Subscription Agreement.
 
8.             COLLECTION OF PERSONAL INFORMATION
 
8.1           The Subscriber acknowledges and consents to the fact that the
Company is collecting the Subscriber’s personal information for the purpose of
fulfilling this Subscription Agreement and completing the Offering.  The
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) regulatory
authorities and (d) any of the other parties involved in the Offering, including
legal counsel, and may be included in record books in connection with the
Offering.  By executing this Subscription Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice. Notwithstanding that the Subscriber may be purchasing
Shares as agent on behalf of an undisclosed principal, the Subscriber agrees to
provide, on request, particulars as to the identity of such undisclosed
principal as may be required by the Company in order to comply with the
foregoing.
 
9.             "PIGGYBACK" REGISTRATION
 
9.1           If at any time the Company shall determine to register any of its
common stock other than pursuant to (A) a registration relating solely to the
sale of securities to participants in a Company employee benefits plan, (B) a
registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Shares issued pursuant to this Subscription Agreement
(such shares of the Company’s common stock, for purposes of this Section 9 only,
"Registrable Shares"), (C) a registration relating to securities issued in
connection with an acquisition by the Company, or (D) a registration in which
the only the Company’s common stock being registered is common stock issuable
upon conversion of debt securities which are also being registered), it shall
send to the Subscriber written notice of such determination and, if within
twenty (20) days after receipt of such notice, the Subscriber shall so request
in writing, the Company shall use its commercially reasonable best efforts to
include in such registration all or any part of the Registrable Shares that the
Subscriber requests to be registered.
 
9.2           If such registration involves an underwritten public offering and
the managing underwriter determines in its sole discretion that marketing
factors require a limitation on the number of shares that may be included in the
registration, the number of shares to be included in such registration shall be
apportioned as follows: First, the common stock held by officers and directors
of the Company shall be excluded to the extent required by such limitation.
Second, the Registrable Shares requested to be registered by the Subscriber and
other subscribers in this private placement shall be excluded to the extent
required by such limitation. Third, the Company’s common stock requested to be
registered by selling stockholders with registration rights other than under
this Subscription Agreement shall be excluded to the extent required by such
limitation. If the Subscriber disapproves of the terms of such underwriting, he
may elect to withdraw therefrom by written notice to the Company and the
underwriter.
 
 
 

--------------------------------------------------------------------------------

 

9.3          The Subscriber hereby agrees that he will not sell or otherwise
transfer or dispose of (other than to donees who agree to be similarly bound)
any Registrable Shares during a period not to exceed 90 days following the
effective date of a registration statement in connection with an underwritten
public offering of the Company if so requested by the Company or any
representative of its underwriters, and the Subscriber shall enter into such
underwriter's standard form of "lockup" or "market standoff' agreement in a form
satisfactory to the Company and such underwriter. In order to enforce the
foregoing covenant, the Company may impose stock transfer restrictions with
respect to the Registrable Shares of the Subscriber until the end of the lockup
period.
 
9.4          The obligations of the Company to register any of the Subscriber’s
Registrable Shares pursuant to this Section 9 shall terminate on the earlier of
(i) the sale of such Registrable Shares pursuant to an effective registration
statement under the Securities Act, and (ii) if the Subscriber is eligible to
sell all of the Subscriber’s Registrable Securities under Rule 144 of the
Securities Act within any three month period without volume limitations.
 
9.             COSTS
 
9.1           The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.
 
10.          GOVERNING LAW
 
10.1        This Subscription Agreement is governed by the laws of the State of
Nevada and the federal laws applicable therein.
 
11.          ATTORNEY’S FEES
 
11.1        In the event that any suit or action is instituted to enforce any
provisions in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, all fees, costs and expenses of
appeals.
 
12.          SURVIVAL
 
12.1        This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.
 
13.          ASSIGNMENT
 
13.1        This Subscription Agreement is not transferable or assignable.
 
14.          EXECUTION
 
14.1        The Company shall be entitled to rely on delivery by facsimile
machine of an executed copy of this Subscription Agreement and acceptance by the
Company of such facsimile copy shall be equally effective to create a valid and
binding agreement between the Subscriber and the Company in accordance with the
terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
15.          SEVERABILITY
 
15.1        The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.
 
16.          ENTIRE AGREEMENT
 
16.1        Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.
 
17.          NOTICES
 
17.1        All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Subscriber and the Company
shall be directed to it at the respective addresses set forth in this
Subscription Agreement and the signature pages hereto.
 
18.          COUNTERPARTS
 
18.1        This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.
 
[Signature Pages Follow]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.
 

 
  
 
(Name of Subscriber - Please type or print)
     
  
 
(Signature and, if applicable, Office)
     
  
 
(Address of Subscriber)
     
  
 
(City, State or Province, Postal Code of Subscriber)
     
  
 
(Country of Subscriber)

 
[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]
 

--------------------------------------------------------------------------------


 
ACCEPTANCE
 
The above-mentioned Subscription Agreement for the purchase and sale of the
Shares to _________________ is hereby accepted by GENESIS BIOPHARMA, INC.
 
DATED the ____ day of ___________________, 2010.
 
GENESIS BIOPHARMA, INC.
 
By:
  
 
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 